Citation Nr: 1215257	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for peripheral arterial disease, to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for a disorder characterized by chronic diarrhea, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a disorder characterized by frequent urination, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for bilateral feet neuropathy, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for gout, to include as secondary to service-connected neuroma of the right foot.

7.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety, depression, and sleeplessness, to include as secondary to service connected disabilities.

8.  Entitlement to service connection for a disorder characterized by tingling in the fingers of both hands, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for a disorder characterized by pain in bilateral toes, feet, and right leg, to include as secondary to service-connected disabilities.

10.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.   

The Veteran had requested a hearing before the Board to be held at its offices in Washington, D.C.; however, in December 2008 the Veteran withdrew that request.  A request for a hearing is deemed waived.  

A recent decision by the Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, held that the Board may consider entitlement to TDIU when it is reasonably raised by the record, as it is in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The Board has included the issue on the title page.

The issue of service connection for a low back disorder has been raised by the record (March 2012 Written Brief presentation), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The entire appeal, to include the issue of TDIU, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that further development is necessary before a decision on the merits of the claims seeking service connection.  

On the statement accompanying the June 2008 substantive appeal, the Veteran informed VA that he was on disability because he could not walk from the pain he experiences and that his wife had completed an application for Social Security benefits.  Any Social Security disability application and underlying medical evidence should be requested and included in the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In his December 2007 Notice of Disagreement, the Veteran listed the nine claims for service connection now on appeal and indicated he had had numerous and extensive private treatment with his primary care physician, Dr. Steven Lampinen, in addition to evaluations by a cardiologist (Dr. Harry Thomas), a urologist (Dr. Alexander Sparkuhl), and surgery on both feet, which would include on the right foot, currently service-connected for a neuroma.  He also mentioned treatment by Dr. Michael Monroe, Dr. Anthony Riccardi, Dr. Ron Zedek, Dr. Joseph Thornton, and Dr. Jerome Hruska.  As the claims file contains the private treatment records of Dr. Lampinen, the Veteran's longtime primary care physician, only through February 2006, and none for the other physicians named by the Veteran in the notice of disagreement, these private treatment records may be relevant to the Veteran's appeal and should be requested and included in the record if available.  

The Veteran was afforded a VA feet examination that pertained only to the right foot, already service-connected, in November 2006.  In the notice of disagreement, the Veteran reported that his left foot was also injured and treated in service, along with the now service-connected right foot.  A review of the service treatment reports finds scattered references to the left foot.  The Board finds that an examination is warranted.  

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  However, as the Veteran's claims were submitted in January 2006, this more onerous requirement need not be applied to his claim.  Nonetheless, remand is required to address this issue of secondary service connection.

The Veteran was afforded a hypertension VA examination in November 2006.  While the examiner was provided with an accurate history, reviewed the claims file as then composed, recorded the Veteran's history and complaints, and the examination report set forth detailed examination findings including a diagnosis essential hypertension and its severity, the examiner noted only that the examination was to consider secondary conditions that may have arisen from the already service-connected hypertension and the right foot neuroma.  The examiner concluded there were no current specific symptoms.  The examiner did not address whether the already service-connected hypertension had aggravated the other claimed disorders.  Since the November 2006 examinations, other VA treatment reports were added to the claims file and this remand seeks additional private records.  When all the treatment records have been accounted for, the Veteran is to be provided with another VA hypertension examination to address the secondary service connection, specifically whether the Veteran's claimed disorders were aggravated by his hypertension.  Such an opinion is necessary before a decision on the merits may be made. 

As well, the Veteran has not been afforded a VA mental disorders examination.  Current VA treatment records include a November 2006 assessment of a depressive disorder.  A review of VA treatment records finds assessments dated in 1988 that also include assessments of depression and that note complaints of right foot pain.  This history warrants an examination.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that the issue of TDIU was reasonably raised by the record in the Veteran's June 2008 substantive appeal statement in which he reported that the pain in his feet, among other disorders, has caused him to stop working.  Presently, the Veteran is service-connected for neuroma of the right foot, evaluated as 10 percent disabling, and hypertension, also evaluated as 10 percent disabling, though there are service connection claims pending adjudication.  The Board finds that a VA examination is necessary to address the extent to which the Veteran's service-connected disabilities affect the Veteran's ability to obtain and maintain substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  Comply with notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his original claim for service connection for diabetes, peripheral arterial disease, a disorder manifested by chronic diarrhea, a disorder manifested by chronic urination, neuropathy of the bilateral feet, gout, an acquired psychiatric disability, claimed as anxiety and depression with sleeplessness, a disorder manifested by tingling in the bilateral hands and fingers, and a disorder characterized by pain in the bilateral feet, toes, and right leg, to include as secondary to service-connected hypertension disability or service connected right foot neuroma.  Remind the Veteran that VA will assist him in obtaining service treatment records or records of treatment from private medical professionals, or other evidence, provided that he furnishes sufficient, identifying information and written authorization.

2.  Contact the Social Security Administration to obtain a copy of any Social Security disability application and the underlying medical evidence, as referenced by the Veteran in the June 2008 substantive appeal.  Document any negative replies for the record.

3.  Contact the Veteran and request the complete names and addresses of the private clinicians listed in the December 2007 notice of disagreement, in which he reported obtaining private medical treatment throughout the course of 2007 from Dr. Steven Lampinen, his primary care physician, Dr. Harry Thomas, a cardiologist, Dr. Sparkuhl, a urologist, Dr. Ron Zedek, a psychiatrist, and undergoing surgery on the right and left feet by Dr. Anthony Riccardi and Dr. Jerome Hruska in October 2007 and November 2007 at the St Rose Parkway Surgery Center and at the Seven Hills Surgical Center.  Request as well the name and address of any other clinic that provided medical treatment for these claimed disorders.  Records should also be requested from Dr. Joseph Thornton, and Dr. Michael Monroe.  Upon the Veteran's completion of signed releases, request any such records, in particular those of Dr. Lampinen from February 2006 to present.  Document for the claims file any negative responses and inform the Veteran.  

4.  After the treatment records referenced above have been obtained, or otherwise accounted for, only then afford the Veteran a joints examination for the purpose of determining the nature and etiology of his claimed left foot pain disorder, and the claimed disorder characterized by pain in the bilateral feet and toes, and right leg, and whether any of the claimed disorders, which include diabetes, peripheral arterial disease, a disorder manifested by chronic diarrhea, a disorder manifested by chronic urination, neuropathy of the bilateral feet, gout, an acquired psychiatric disability, claimed as anxiety and depression with sleeplessness, and a disorder manifested by tingling in the bilateral hands and fingers, and a disorder characterized by pain in the bilateral feet, toes, and right leg, were caused or aggravated by the service-connected neuroma of the right foot.

The Veteran's VA claims folder should be furnished to the VA examiner for use in the study of this case and the examination report should reflect whether in fact the claims folder was provided and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth. 

The examiner is asked to furnish an opinion as to the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that any left foot disorder and bilateral foot and toe disorder assessed originated in service or is otherwise attributable to service.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the claimed disorders (diabetes, peripheral arterial disease, a disorder manifested by chronic diarrhea, a disorder manifested by chronic urination, neuropathy of the bilateral feet, gout, an acquired psychiatric disability, claimed as anxiety and depression with sleeplessness, a disorder manifested by tingling in the bilateral hands and fingers, and a disorder characterized by pain in the bilateral feet, toes, and right leg,) were caused or aggravated by his service-connected neuroma of the right foot disability?

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

c).  whether it is at least as likely as not (50 percent or greater probability) that the claimed disorders (diabetes, peripheral arterial disease, a disorder manifested by chronic diarrhea, a disorder manifested by chronic urination, neuropathy of the bilateral feet, gout, an acquired psychiatric disability, claimed as anxiety and depression with sleeplessness, a disorder manifested by tingling in the bilateral hands and fingers, and a disorder characterized by pain in the bilateral feet, toes, and right leg) were caused or aggravated by any of the medication prescribed to treat the service-connected neuroma of the right foot disability?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a direct relationship or causation as to find against any such link.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The examiner is also requested to provide a rationale for each opinion expressed.   

5.  Afford the Veteran a VA mental disorder examination in order to ascertain the nature and etiology of any current acquired psychiatric disorder, and whether any existing acquired psychiatric disorder, claimed as anxiety, depression, and sleeplessness, was caused or aggravated by the service-connected right foot neuroma or the service-connected hypertension.  The claims folder should be made available to the examiner in conjunction with the examination.  All diagnostic studies deemed warranted by the examiner should be performed.  All pertinent diagnoses pertaining to an acquired psychiatric disorder should be fully set forth.

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

a) Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder now present originated in service or within the one-year period immediately after service separation.    

b) If and only if the VA examiner determines that an acquired psychiatric disorder is now present, then provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder of the Veteran now present was caused or aggravated by his service-connected right foot neuroma or hypertension disabilities?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  Afford the Veteran a VA hypertension examination in order to ascertain the nature and severity of the now service-connected hypertension disability, and whether any of the claimed disorders, which include diabetes, peripheral arterial disease, a disorder manifested by chronic diarrhea, a disorder manifested by chronic urination, neuropathy of the bilateral feet, gout, an acquired psychiatric disability, claimed as anxiety and depression with sleeplessness, a disorder manifested by tingling in the bilateral hands and fingers, and a disorder characterized by pain in the bilateral feet, toes, and right leg, were caused or aggravated by the service-connected hypertension.  The claims folder should be made available to the examiner in conjunction with the examination.  All diagnostic studies deemed warranted by the examiner should be performed.  

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

a) whether it is at least as likely as not (50 percent or greater probability) that the claimed disorders (diabetes, peripheral arterial disease, a disorder manifested by chronic diarrhea, a disorder manifested by chronic urination, neuropathy of the bilateral feet, gout, an acquired psychiatric disability, claimed as anxiety and depression with sleeplessness, a disorder manifested by tingling in the bilateral hands and fingers, and a disorder characterized by pain in the bilateral feet, toes, and right leg,) were caused or aggravated by his service-connected hypertension disability?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

b).  whether it is at least as likely as not (50 percent or greater probability) that the claimed disorders (diabetes, peripheral arterial disease, a disorder manifested by chronic diarrhea, a disorder manifested by chronic urination, neuropathy of the bilateral feet, gout, an acquired psychiatric disability, claimed as anxiety and depression with sleeplessness, a disorder manifested by tingling in the bilateral hands and fingers, and a disorder characterized by pain in the bilateral feet, toes, and right leg) were caused or aggravated by the medication prescribed to treat the service-connected hypertension disability?

7.  Finally, the Veteran should be scheduled for a VA examination to ascertain and evaluate whether the Veteran's service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  Any medically indicated special tests should be accomplished.  The examiner should report the effects of the Veteran's disabilities on his employment.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities. A complete rationale must be provided for any opinion offered.

8.  Lastly, adjudicate the issues remaining on appeal on the basis of all pertinent evidence of record and all governing law and regulations, including, as applicable, 38 C.F.R. § 3.310, to include a review of the expanded record to determine whether TDIU may be granted.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



